DETAILED ACTION
This office action is responsive to request for continued examination filed on April 29, 2022 in this application Ju et al., U.S. Patent Application No. 16/543,515 (Filed 8/17/2019) claiming priority to Ju et al., U.S. Patent Application No. 16/451,742 (Filed June 25, 2019) (“Ju”).  Claims 30 – 49 were pending.  Claims 30, 32, 35 – 37, 47, and 48 are amended.  Claims 30 – 49 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on April 29, 2022 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 13 - 15 of the Applicant’s Remarks (“Remarks”) stating that the amended claims fails to recite an abstract idea, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.
	Applicants argue that the newly added claim amendments which require performance of the compliance tests represents significantly more than any abstract idea.  However, a human user may utilize a computer as a tool to perform the steps of the compliance tests such as viewing a GUI element and ensuring the GUI element displays correctly.  In this case the user has performed the steps of the compliance test by using the computer as a display tool to present data being tested. 
MPEP § 2106.04(a)(2)(III)(C) states “Claims can recite a mental process even if they are claimed as being performed on a computer“ when the claim “is merely using a computer as a tool to perform the concept.”  MPEP § 2106.04(a)(2)(III)(C)(3) gives the example presented in Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699 where the court held a computer used as an interface, database, and grading module for anonymous shopping was directed to an anonymous loan shopping process which ‘was a concept that could be "performed by humans without a computer."’
In the present claims, the steps of the first inherited compliance tests requiring performance without error could be performed by the user by using a version of test steps that are appropriate for the current computing environment GUI elements, rather than an older version of the steps.  The use of the computer as a display tool does not require, under the BRI of the claim, that the computer itself automatically performs the compliance test in a manner that excludes a human from performing the steps.
Applicants are encouraged to consider amendments that add compliance testing steps performed by the computer that are not able to be performed by a user because they are a practical application of the abstract idea or where the steps represent significantly more than the abstract idea to the extent supported by statements of improvements in the specification.
2.	With respect to Applicant’s argument on pg. 15 - 16 of the Remarks stating that the prior art fails to teach the newly added limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 30.  Froehlich teaches the newly added limitations by disclosing that a dependent test plan may contain different types of tests, such as new and previous versions of subsets of test plan modules which correspond to new and previous versions of modules in a software under test; the versions of the test plan modules subsets that are applicable to versions of a software under test in the target computing environment are performed while the inapplicable module subsets are skipped during testing.  Froehlich at ¶¶ 0069 – 0071 & 0073.  Therefore, the prior art teaches that the amended claims.

Claim Objections
Claims 30, 47, and 48 are objected to for the following informality:  Newly added limitations recite “first functionality is incompatible” and then recite ‘functionality-based compatibility.”  It appears a typo was made and the claim should read “functionality-based incompatibility.”  Appropriate correction is required.
	Claims 31 – 46 and 49 are objected to as depending on claims 30 and 48.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 30, 47, 48 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,430,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘317 Patent anticipates the claims of the instant Application, as shown below, with the exception of the limitation “the subset of compliance test performed including a first inherited compliance test that includes at least a portion that is associated with one or more of a first type and a first functionality, wherein one or more of the first type is incompatible with a second type associated with the target computing environment and the first functionality is incompatible with a second functionality associated with the target computing environment, the first inherited compliance test performed without error despite one or more of a type-based incompatibility and functionality based compatibility between the specified target computing environment associated with the first compliance profile and a target environment associated with the first inherited compliance test”, which would be obvious in light of the teachings of prior art reference Froehlich which discloses a dependent test plan may contain different types of tests, such as new and previous versions of subsets of test plan modules which correspond to new and previous versions of modules in a software under test; the versions of the test plan modules subsets that are applicable to versions of a software under test in the target computing environment are performed while the inapplicable module subsets are skipped during testing.  Froehlich at ¶¶ 0069 – 0071 & 0073.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘317 Patent for the purpose of reducing the compliance testing complexity when tests are not fully developed/applicable.  
16/543,515
10,430,317
30, 47, & 48. A computer-implemented method comprising: receiving, by a computing system compliance enforcement tool, first instructions from a user, via a user interface, to configure a first compliance profile incorporating multiple compliance tests to be implemented in one or more target computing environments to determine the compliance of one or more target computing environments, wherein the multiple compliance tests incorporated in the first compliance profile include: a first compliance test identified by the user, via the user interface,  to be part of the first compliance profile, 

and a subset of  compliance tests associated with a  second compliance profile, the subset of compliance tests inherited from the second compliance profile  incorporated in the first compliance profile, the user-specified dependency relationship specified by the user via the user interface












due to a user-specified dependency relationship of the first compliance profile to the second compliance profile; configuring, by the computing system compliance enforcement tool and in response to the first instructions, the first compliance profile to automatically incorporate the first compliance test and the subset of compliance tests;










and implementing, by the computing system compliance enforcement tool, the first compliance profile in a specified target computing environment, including: performing, based at least in part on the first compliance test being part of the first compliance profile, the first compliance test on at least one first computing resource in the specified target computing environment; Page 2 of 14 Application No. 16/543,515Atty. Dkt. No. 10553-08842 USperforming, based at least in part on the subset of  compliance tests being incorporated in the first compliance profile due to the user-specified dependency relationship of the first compliance profile to the second compliance profile, the subset of  compliance tests on at least one second computing resource in the specified target computing environment; and providing information about results from the performing of the first compliance test and from the performing of the subset of  compliance tests. 
8.  A computer-implemented method comprising: receiving, by a compliance enforcement tool executing on a computing system, 
first instructions from a first user to configure one or more compliance profiles that each includes at least one compliance test to implement, 
wherein the receiving of the first instructions includes receiving information from the first user to define a new user-defined compliance profile …

configuring, by the compliance enforcement tool and based at least in part on the first instructions, a first compliance profile that includes a first compliance test and that has a specified relationship with one or more second compliance profiles to cause at least a second compliance test from the one or more second compliance profiles to be included in the first compliance profile, wherein the first compliance profile or one of the one or more second compliance profiles is the new user-defined compliance profile, and wherein the first compliance test or the second compliance test is the new user-defined test;  receiving, by the compliance enforcement tool, …

9.  The computer-implemented method of claim 8 wherein the specified relationship between the first compliance profile and the one or more second compliance profiles includes a dependency relationship that causes the first compliance profile to receive access to at least one executable test-implementation module in the one or more second compliance profiles and to treat the at least one executable test-implementation module as being included in the first compliance profile, and wherein the performing of the second compliance test on the at least one second computing resource includes executing, based at least in part on the dependency relationship between the first compliance profile and the one or more second compliance profiles, the at least one test-implementation module from the one or more second compliance profiles. 

8. (cont) … implement the first compliance profile in a specified target computing environment;  and implementing, by the compliance enforcement tool, the first compliance profile in the specified target computing environment, including performing the first compliance test on at least one first computing resource in the specified target computing environment, performing the second compliance test on at least one second computing resource in the specified target computing environment, and providing information about results from the performing of the first compliance test and from the performing of the second compliance test. 

2.	Dependent claims 31 – 46 and 49 are rejected on the ground of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,430,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘317 Patent are obvious in view of the art used in the dependent claims and associated motivation.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 30 - 49 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites receiving, by a computing system compliance enforcement tool, first instructions from a user, via a user interface, to configure a first compliance profile incorporating multiple compliance tests to be implemented in one or more target computing environments to determine the compliance of one or more target computing environments, wherein the multiple compliance tests incorporated in the first compliance profile include: a first compliance test identified by the user, via the user interface, to be part of the first compliance profile, and a subset of  compliance tests inherited from the second compliance profile, and incorporated into the first compliance profile due to a user-specified dependency relationship of the first compliance profile to the second compliance profile, the user-specified dependency relationship specified by the user via the user interface; configuring, by the computing system compliance enforcement tool and in response to the first instructions, the first compliance profile to automatically incorporate the first compliance test and the subset of compliance tests; and implementing, by the computing system compliance enforcement tool, the first compliance profile in a specified target computing environment, including: performing, based at least in part on the first compliance test being part of the first compliance profile, the first compliance test on at least one first computing resource in the specified target computing environment; Page 2 of 14 Application No. 16/543,515Atty. Dkt. No. 10553-08842 USperforming, based at least in part on the subset of  compliance tests being incorporated in the first compliance profile due to the user-specified dependency relationship of the first compliance profile to the second compliance profile, the subset of  compliance tests on at least one second computing resource in the specified target computing environment, the subset of compliance test performed including a first inherited compliance test that includes at least a portion that is associated with one or more of a first type and a first functionality, wherein one or more of the first type is incompatible with a second type associated with the target computing environment and the first functionality is incompatible with a second functionality associated with the target computing environment, the first inherited compliance test performed without error despite one or more of a type-based incompatibility and functionality based compatibility between the specified target computing environment associated with the first compliance profile and a target environment associated with the first inherited compliance test; and providing information about results from the performing of the first compliance test and from the performing of the subset of  compliance tests, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting “a computing system” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “a computing system” the steps recited in the claims encompass a user manually using a computer to identify compliance tests to be performed, where the tests are identified by the user according to the recited rules.  The “performing” step, as drafted, represent routine generic use of a computer to execute the identified instructions of the user, these step does not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite one additional “performing” step as routine post-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 31 - 46 contain the same abstract idea as claim 30 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 47 - 49 are rejected for the same reasoning as claims 30 – 46 supra.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30 – 40, 42, and 46 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., United States Patent Application Publication No. 2010/0058114 (Published March 4, 2010, filed August 31, 2009) (“Perkins”)  in view of Froehlich et al., United States Patent Application Publication No. 2013/0132777 (Published May 23, 2013, filed November 23, 2011) (“Froehlich”). 


Claims 30, 47, and 48
With respect to claims 30, 47, and 48, Perkins teaches the invention as claimed including a computer-implemented method comprising: receiving, by a computing system compliance enforcement tool, first instructions from a user, via a user interface, to configure a first compliance profile incorporating multiple compliance tests to be implemented in one or more target computing environments to determine the compliance of one or more target computing environments, {A GUI interface for a compliance testing system can receive a test case from a user. Perkins at Abstract; id. at ¶¶ 0202 & 0205 (Hardware); id. at ¶¶ 0216 - 218 (test case for requirement is received from a user via a GUI and stored in database); id. at ¶ 0208 (CRM); ¶ 0051, 0060, 0061 (GUI interface).}
wherein the multiple compliance tests incorporated in the first compliance profile include: a first compliance test identified by the user, via the user interface, to be part of the first compliance profile, and a subset of compliance tests associated with a second compliance profile, the subset of compliance tests inherited from the second compliance profile and incorporated into the first compliance profile {Compliance test system receives a compliance test requirement for a target and test plan created by a user (comprised of test cases) which constitutes a first profile, compares the test plan with stored test plans that constitute a plurality of other profiles, and generates a target test plan from the modified test plan when the requirement is the same as a stored test plan. Perkins at ¶¶ 0011, 0035, 0042 – 0045, 0057, 0135 – 137; id. at ¶¶ 0135 & 0226 (user identifies test plans via the GUI).  The received first profile, such as a baseline profile, may be compared to the plurality of stored profiles, such as “stored test plans,” and may select a subset of the stored profile test plans and test cases for incorporation in the first profile.  Id. at ¶¶ 0045 & 0046 (“selecting a subset of the plurality of the test cases”).}
and implementing, by the computing system compliance enforcement tool, the first compliance profile in a specified target computing environment, {Initiate a remove test case in the test plan while transmitting the test plan to an external system and receiving a result.  Perkins at ¶¶ 0045 – 0047.}
including: performing, based at least in part on the first compliance test being part of the first compliance profile, the first compliance test on at least one first computing resource in the specified target computing environment;Page 2 of 14 Application No. 16/543,515Atty. Dkt. No. 10553-08842 USperforming, based at least in part on the subset of  compliance tests being incorporated in the first compliance profile due to the specified dependency relationship of the first compliance profile to the second compliance profile, the subset of  compliance tests on at least one second computing resource in the specified target computing environment,{Select two or more target assets, create a baseline profile, validate baseline profile against a validation parameter, validate received results against test plan and predetermined requirements, and publish compliance report.  Perkins at ¶¶ 0049 & 0057.}
and providing information about results from the performing of the first compliance test and from the performing of the subset of compliance tests. {Tests reports are generated and reported.  Perkins at ¶¶ 0111, 0157, 0158.}
However, Perkins doesn’t explicitly teach the limitations:
[incorporating tests] due to a user-specified dependency relationship of the first compliance profile to the second compliance profile, the user-specified dependency relationship specified by the user via the user interface; configuring, by the computing system compliance enforcement tool and in response to the first instructions, the first compliance profile to automatically incorporate the first compliance test and the subset of compliance tests; and {Froehlich does teach this limitation.  Froehlich teaches metadata describing a relationship between a new test procedure and a dependency with a parent test procedure from which the new test procedure depends is generated based on changes submitted by a user interface.  Id. at ¶¶ 0019, 0020, 0022, 0036, 0064 – 0067, 0075; id. at ¶¶ 0067, 0075, 0076 (GUI used to submit test plan dependencies).  Modules that depend on each other may be tested at the same time.  Froehlich at ¶¶ 0020, 0023, 0024.  
…the subset of compliance test performed including a first inherited compliance test that includes at least a portion that is associated with one or more of a first type and a first functionality, wherein one or more of the first type is incompatible with a second type associated with the target computing environment and the first functionality is incompatible with a second functionality associated with the target computing environment, the first inherited compliance test performed without error despite one or more of a type-based incompatibility and functionality based compatibility between the specified target computing environment associated with the first compliance profile and a target environment associated with the first inherited compliance test; {The dependent test plan contains different types of tests, such as new and previous versions of subsets of test plan modules which correspond to new and previous versions of modules in a software under test; the versions of the test plan modules subsets that are applicable to versions of a software under test in the target computing environment are performed while the inapplicable module subsets are skipped during testing.  Froehlich at ¶¶ 0069 – 0071 & 0073.}
Perkins and Froehlich are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify tests.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to identify compliance tests as taught in Perkins, with using compliance profiles and relationships between profiles, as taught in Froehlich.  Froehlich states that changes to a test system can demand efficiency increases.   Id. at ¶ 0008.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method identify compliance tests as taught in Perkins, with using compliance profiles and relationships between profiles, as taught in Froehlich, for the purpose of reducing the compliance testing complexity when tests are not fully developed.}

Claim 31
With respect to claim 31, Perkins and Froehlich teaches the invention as claimed including:
wherein the user specified dependency relationship between the first compliance profile and the second compliance profile causes the first compliance profile to incorporate at least one executable test- implementation module from the second compliance profile, and {Metadata that describes a relationship between a new test procedure and a dependency with a parent test procedure from which the new test procedure depends.  Froehlich at ¶¶ 0019, 0020, 0022, 0036, 0064 – 0067, 0075.  Modules that depend on each other may be tested at the same time.  Id. at ¶¶ 0020, 0023, 0024.}
wherein the performing of the subset of compliance tests on the at least one second computing resource includes executing, based at least in part on the user-specified dependency relationship between the first compliance profile and the second compliance profile, the at least one test-implementation module from the second compliance profile.  {Compliance test system receives a compliance test requirement for a target and test plan (comprised of test cases) which constitutes a first profile, compares the test plan with stored test plans that constitute a plurality of other profiles, and generates a target test plan from the modified test plan when the requirement is the same as a stored test plan. Perkins at ¶¶ 0011, 0035, 0042 – 0045, 0057, 0135.  The received first profile, such as a baseline profile, may be compared to the plurality of stored profiles, such as “stored test plans,” and may select a subset of the stored profile test plans and test cases for incorporation in the first profile.  Id. at ¶¶ 0045 & 0046 (“selecting a subset of the plurality of the test cases”). }

Claim 32
With respect to claim 32, Perkins and Froehlich teaches the invention as claimed including:
wherein the first inherited compliance test includes a control incompatible with the specified target computing environment, and wherein performing of the subset of compliance tests on the at least one second computing resources includes automatically ignoring the control incompatible with the specified target computing environment based on the incompatibility of the control with the specified target computing environment. {The test plan contains both new and previous versions of subsets of test plan modules which correspond to new and previous versions of modules in a software under test; the versions of the test plan modules subsets that are applicable to versions of a software under test are performed while the inapplicable module subsets are skipped during testing.  Froehlich at ¶¶ 0069 – 0071 & 0073.}

Claim 33
With respect to claim 33, Perkins and Froehlich teaches the invention as claimed including:
wherein the user-specified dependency relationship between the first compliance profile and the second compliance profile {Froehlich at ¶¶ 0019 – 0021, 0070 - 0075.}
further specifies the subset of compliance tests associated with the second compliance profiles by excluding a specified second subset of tests associated with the second compliance profile, and wherein the method further comprises retrieving and using information from the subset of compliance tests, and wherein the retrieved information specifies use of the subset of second compliance tests.    {Compliance test system receives a compliance test requirement for a target and test plan (comprised of test cases) which constitutes a first profile, compares the test plan with stored test plans that constitute a plurality of other profiles, and generates a target test plan from the modified test plan when the requirement is the same as a stored test plan. Perkins at ¶¶ 0011, 0035, 0042 – 0045, 0057, 0135.  The received first profile, such as a baseline profile, may be compared to the plurality of stored profiles, such as “stored test plans,” and may select a subset of the stored profile test plans and test cases for incorporation in the first profile.  Id. at ¶¶ 0045 & 0046 (“selecting a subset of the plurality of the test cases”). }

Claim 34
With respect to claim 34, Perkins and Froehlich teaches the invention as claimed including:
wherein the second compliance profile includes multiple compliance profiles, wherein the user-specified dependency relationship further specifies a hierarchy of the multiple compliance profiles, and wherein the method further comprises excluding from the first compliance profile at least one control from one of the multiple compliance profiles based at least in part on another control that is included from another of the multiple compliance profiles with a higher priority in the hierarchy.   {Compliance test system receives a compliance test requirement for a target and test plan (comprised of test cases) which constitutes a first profile, compares the test plan with stored test plans that constitute a plurality of other profiles, and generates a target test plan from the modified test plan when the requirement is the same as a stored test plan. Perkins at ¶¶ 0011, 0035, 0042 – 0045, 0057, 0135.  The received first profile, such as a baseline profile, may be compared to the plurality of stored profiles, such as “stored test plans,” and may select a subset of the stored profile test plans and test cases for incorporation in the first profile.  Id. at ¶¶ 0045 & 0046 (“selecting a subset of the plurality of the test cases”). }

Claim 35
With respect to claim 35, Perkins and Froehlich teaches the invention as claimed including:
wherein the user is an end user of the computing system compliance enforcement tool and the receiving of the first instructions includes receiving instructions to create the first compliance profile as a new compliance profile and to implement the user-specified dependency relationship for the first compliance profile, and wherein the configuring of the first compliance profile includes defining the first compliance profile as a new compliance profile and implementing the user-specified dependency relationship with the second compliance profile.  {Compliance test system receives a compliance test requirement for a target and test plan (comprised of test cases) which constitutes a first profile, compares the test plan with stored test plans that constitute a plurality of other profiles, and generates a target test plan from the modified test plan when the requirement is the same as a stored test plan. Perkins at ¶¶ 0011, 0035, 0042 – 0045, 0057, 0135.  The received first profile, such as a baseline profile, may be compared to the plurality of stored profiles, such as “stored test plans,” and may select a subset of the stored profile test plans and test cases for incorporation in the first profile.  Id. at ¶¶ 0045 & 0046 (“selecting a subset of the plurality of the test cases”). }

Claim 36
With respect to claim 36, Perkins and Froehlich teaches the invention as claimed including:
wherein the compliance enforcement tool provides a plurality of predefined compliance profiles for use by a plurality of end users, and the second compliance profile is selected from the plurality of predefined compliance profiles by the user.  {Compliance test system receives a compliance test requirement for a target and test plan (comprised of test cases) which constitutes a first profile, compares the test plan with stored test plans that constitute a plurality of other profiles, and generates a target test plan from the modified test plan when the requirement is the same as a stored test plan. Perkins at ¶¶ 0011, 0035, 0042 – 0045, 0057, 0135.  The received first profile, such as a baseline profile, may be compared to the plurality of stored profiles, such as “stored test plans,” and may select a subset of the stored profile test plans and test cases for incorporation in the first profile.  Id. at ¶¶ 0045 & 0046 (“selecting a subset of the plurality of the test cases”). }

Claim 37
With respect to claim 37, Perkins and Froehlich teaches the invention as claimed including:
receiving, by the computing system compliance enforcement tool, and for a second user who is separate from the user and is associated with the specified target computing environment, second instructions from the second user to implement the first compliance profile in the specified target computing environment, and wherein the implementing of the first compliance profile in the specified target computing environment is performed in response to the second instructions.    {Froehlich at ¶¶ 0014, 0065 - 0067.}

Claim 38
With respect to claim 38, Perkins and Froehlich teaches the invention as claimed including:
wherein the configuring of the first compliance profile includes specifying a level of criticality of at least one compliance 5test incorporated in the first compliance profile, and wherein the implementing of the first compliance profile includes using the specified level of criticality.  {Perkins at ¶¶ 0054 – 0057, 0087.}

Claim 39
With respect to claim 39, Perkins and Froehlich teaches the invention as claimed including:
receiving information from the user for one or more criteria to use with the first compliance profile to determine when to implement the first compliance profile, and wherein the implementing of the first compliance profile in the specified target computing environment is based at least in part on the one or more criteria being satisfied for the specified target computing environment.  {Perkins at ¶¶ 0154 - 0156.}

Claim 40
With respect to claim 40, Perkins and Froehlich teaches the invention as claimed including:
receiving information from the user to automatically implement one or more corrective actions when at least one compliance test incorporated in the first compliance profile fails, and wherein the implementing of the first compliance profile includes automatically implementing the one or more corrective actions based at least in part on the at least one compliance test failing for the specified target computing environment.  {Perkins at ¶¶ 0174 – 0177, 0180 - 0182.}

Claim 42
With respect to claim 42, Perkins and Froehlich teaches the invention as claimed including:
wherein the at least one first computing resource and the at least one second computing resource include one or more computer systems and one or more storage devices operated by an organization associated with the user.   {User entity operates the computer systems and memories.  Perkins at ¶¶ 0050 – 0053 & 0202.}

Claim 46
With respect to claim 46, Perkins and Froehlich teaches the invention as claimed including:
wherein the at least one first computing resource and at least one second computing resource are a single computing resource.  {First and second resources may be part of the same resource.  Froehlich at ¶¶ 0032 - 0035.}

Claim 49
With respect to claim 49, Perkins and Froehlich teaches the invention as claimed including:
wherein the received instructions from the user further include software code from the user to implement the new user-defined compliance test and information about one or more corrective actions to perform upon the new user-defined compliance test failing to be satisfied, and wherein the performing of the new user-defined compliance test includes executing the software code and includes determining a failing of the one or more computing resources in the specified target computing environment to satisfy the new user-defined compliance test and includes performing the one or more corrective actions based at least in part on the determined failing for the new user-defined compliance test.  {Perkins at ¶¶ 0054 – 0057, 0087; id. at ¶¶ 0174 – 0177, 0180 - 0182.}

Claims 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., United States Patent Application Publication No. 2013/0132777 (Published May 23, 2013, filed November 23, 2011) (“Perkins”)  in view of Froehlich et al., United States Patent Application Publication No. 2010/0058114 (Published March 4, 2010, filed August 31, 2009) (“Froehlich”) and Wysopal, et al., United States Patent Application Publication No. 2010/0058114 (Published March 4, 2010, filed August 31, 2009) (“Wysopal”).

Claim 41
With respect to claim 41, Perkins and Froehlich teaches the invention as claimed, however, Perkins and Froehlich doesn’t explicitly teach the limitation:
wherein the specified target computing environment is an online program execution environment, and wherein the at least one first computing resource and the at least one second computing resource are computing resources implemented in the online program execution environment for the user using configured hardware devices provided by the online program execution environment.    {Wysopal does teach this limitation.  Wysopal teaches an online environment for execution and testing.  Id. at ¶¶ 0082 – 0087, 0136, 0137.
Perkins, Froehlich, and Wysopal are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify bugs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in an online environment, as taught in Wysopal.  Froehlich states that changes to a test system can demand efficiency increases.   Id. at ¶ 0008. Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in an online environment, as taught in Wysopal, for the purpose of reducing complexity of test system which have grown complex such as by online operation.}

Claim 43
With respect to claim 43, Perkins and Froehlich teaches the invention as claimed, however, Perkins and Froehlich doesn’t explicitly teach the limitation:
wherein the at least one first computing resource and the at least one second computing resource include at least one of a virtual machine, a virtualized container, or a bare-metal computer hardware system, and wherein 6the performing of the first compliance test and the one or more second compliance tests includes checking subset of software programs executing on the at least one first computing resource and the at least one second computing resource.   {Wysopal does teach this limitation.  Wysopal teaches virtualized computing resources and testing.  Id. at ¶¶ 0019, 0036, 0111.
Perkins, Froehlich, and Wysopal are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify bugs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in a virtual machine environment, as taught in Wysopal.  Froehlich states that changes to a test system can demand efficiency increases.   Id. at ¶ 0008. Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in a virtual machine environment, as taught in Wysopal, for the purpose of reducing complexity of test system which have grown complex such as by virtual machine operation.}

Claim 45
With respect to claim 45, Perkins and Froehlich teaches the invention as claimed, however, Perkins and Froehlich doesn’t explicitly teach the limitation:
wherein the at least one first computing resource and at least one second computing resource include at least one of a defined application programming interface (API) or a connection endpoint, and wherein the performing of the first compliance test and the subset of second compliance tests includes checking operations of the at least one first computing resource and the at least one second computing resource.   {Wysopal does teach this limitation.  Wysopal teaches testing API resources.  Id. at ¶¶ 0082 – 0085, 0093 – 0096, 0118 - 0120.
Perkins, Froehlich, and Wysopal are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify bugs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in an API environment, as taught in Wysopal.  Froehlich states that changes to a test system can demand efficiency increases.   Id. at ¶ 0008. Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in an API environment, as taught in Wysopal, for the purpose of reducing complexity of test system which have grown complex such as by API operation.}


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al., United States Patent Application Publication No. 2013/0132777 (Published May 23, 2013, filed November 23, 2011) (“Perkins”)  in view of Froehlich et al., United States Patent Application Publication No. 2010/0058114 (Published March 4, 2010, filed August 31, 2009) (“Froehlich”) and Dayal, et al., United States Patent Application Publication No. 2014/0068340 (Published March 6, 2014, filed August 29, 2013) (“Dayal”).

Claim 44
With respect to claim 44, Perkins and Froehlich teaches the invention as claimed, however, Perkins and Froehlich doesn’t explicitly teach the limitation:
wherein the at least one first computing resource and the at least one second computing resource include one or more specified data storage structures stored on one or more storage devices in the specified target computing environment, the subset of specified data storage structures including at least one of a file or a database or a directory, and wherein the performing of the first compliance test and the one or more second compliance tests includes checking status of the at least one first computing resource and the at least one second computing resource.  {Dayal does teach this limitation.  Dayal teaches an online environment for execution and testing.  Id. at ¶¶ 0015, 0016, 0126, 0127, 0160, 0161.
Perkins, Froehlich, and Dayal are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify bugs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in a database environment, as taught in Dayal.  Froehlich states that changes to a test system can demand efficiency increases.   Id. at ¶ 0008. Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method of compliance testing as taught in Perkins and Froehlich, with testing in a database environment, as taught in Dayal, for the purpose of reducing complexity of test system which have grown complex such as by database operation.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./											May 7, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199